Citation Nr: 9904300	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by low back pain and left lower extremity pain.  

2. Entitlement to service connection for a disability 
manifested by hematuria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Air 
Force from April 1966 to April 1996.

In May 1996, the veteran filed a claim for VA benefits for 
service connection for recurrent low back pain, left leg and 
foot pain and persistent hematuria.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal of a 
June 1996 rating decision from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
low back pain, left lower extremity pain and numbness, and 
microhematuria as not well-grounded.


FINDINGS OF FACT

1. The medical evidence of record does not show a current 
back disability or left lower extremity disability.

2. The medical evidence of record does not show a current 
disability manifested by hematuria.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
disability manifested by low back pain and left lower 
extremity pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The claim of entitlement to service connection for a 
disability manifested by hematuria is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in March 
1966, indicated no abnormalities of the feet, lower 
extremities, spine, or the genitourinary system.  On a report 
of medical history, completed on the same day, the veteran 
reported no history of recurrent back pain, foot trouble, or 
blood in urine.  

The service medical records show treatment for back pain of 
four-or-five days duration in April 1970.  Pain was noted on 
flexion and side-to-side motion and medication prescribed for 
the condition.  

The veteran was treated for mid-lumbar pain of three weeks 
duration in January 1973.  An impression of low back pain 
with muscle spasm was indicated.  The veteran again 
complained of a backache in July 1974 and a history of muscle 
sprain.  The pain was localized on the left side.  An 
impression of muscle sprain was indicated and medication 
prescribed.  

In December 1974, the veteran reported with complaints of low 
back pain of four days duration.  The examiner indicated that 
this was the third episode of low back pain requiring medical 
attention.  He indicated that the pain was present in the 
morning, but got better at the end of the day.  An impression 
of lumbosacral strain was indicated.  The veteran was 
referred to physical therapy for this low back pain.  He was 
instructed in home stretching exercises and relaxation 
techniques, but no further clinical treatment was ordered.  

A periodic medical examination, dated in March 1977, 
indicated no abnormalities of the feet, lower extremities, 
spine, or genitourinary system.  However, the examiner noted 
a history of mild to moderate low back pain for the previous 
three years, which was not incapacitating.  

In April 1984, the veteran was seen for a follow-up 
examination for prostatitis.  The examiner indicated that the 
prostate was normal size and nontender and indicated an 
assessment of resolved prostatitis.  In August 1984, the 
veteran reported pain over the kidney area bilaterally and 
blood in his urine the previous day.  On examination, an 
enlarged prostate was noted and an assessment of prostatitis 
was indicated.  

In November 1984, the veteran complained of low back pain, 
which started four days previous after playing basketball and 
was aggravated by prolonged sitting or standing.  The 
examiner noted right paravertebral muscle tenderness at the 
L3-L5 level.  An assessment of myalgia of the lower back and 
paravertebral muscle spasm was noted.  

The veteran reported in October 1988 with complaints of 
slight burning on urination with some blood.  An assessment 
of possible prostatitis was indicated.  The veteran was 
referred to the urology clinic with bloody urination and a 
history of prostatitis in 1984.  An assessment of prostatitis 
was indicated and medication prescribed.  

An undated service medical record indicated complaints of 
lower back pain.  The examiner noted a full range of motion, 
no tenderness, and no spasm.  An assessment of muscular back 
pain was noted and medication prescribed.  

In April 1990, the veteran presented with complaints of an 
uncomfortable feeling in his left lateral foot of two weeks 
duration.  Slight numbness along the outside and heel area 
was noted with no pain and no history of trauma or injury.  
At a follow-up examination in April 1990, the examiner noted 
that the veteran experienced some mild discomfort in his 
heel.  An assessment was deferred to rule out possible bone 
abnormality or neuralgia.  X-ray examination revealed no 
significant bony, articular, or soft tissue abnormality.  

A second periodic medical examination, dated in August 1993, 
indicated no abnormalities of the feet, lower extremities, 
spine or genitourinary system.  

In January 1994, the veteran presented with complaints of low 
back pain and was prescribed medication for the condition.  

In January 1995 the veteran was treated for complaints of 
left leg discomfort from the hip to ankle and continuous 
tingling in left heel.  The numbness occurred mostly after 
prolonged sitting.  The examiner indicated an assessment of 
possible sciatica.  X-ray examination revealed a normal 
lumbosacral spine.  

The veteran's retirement medical examination, dated in 
October 1995, indicated no abnormalities of the feet, lower 
extremities, and spine and no abnormalities, except 
circumcision, of the genitourinary system.  The examiner 
noted a diagnosis of persistent microhematuria.  

The veteran's service medical records in November 1995 
indicated a history of persistent microhematuria.  The 
veteran underwent a computed tomography (CT) examination of 
the kidney, and intravenous pyelogram (IVP) to determine the 
origin of microhematuria.  No calcifications of the kidneys 
were seen and the IVP was normal.  In December 1995 the 
examiner indicated that, as a cystoscopy and IVP were normal, 
no further evaluation was needed.  

In August 1996, the veteran was treated with a history of low 
back pain and an exacerbation immediately after sneezing the 
previous day.  The examiner noted a full range of motion with 
pain in the lumbar area.  An assessment of history of low 
back pain with exacerbation was indicated.  

By memorandum dated in May 1997, D.D.H., TSgt, USAF, 
indicated that she had been working with the veteran since 
February 1990 and had noted on several occasions that the 
veteran was unable to perform complete range of motion due to 
recurring back pain.  Also in May 1997, L.J., CMSgt, USAF 
stated that he had worked with the veteran from 1986 to 1990.  
Sgt. L.J. indicated that he was aware of the veteran's back 
problems and noted that on many occasions that the veteran 
was not able to attend training sessions because he was in 
pain.  The veteran's spouse would bring information to Sgt. 
L.J., as the veteran was unable to walk down stairs or get 
out of bed.  

In his VA Form 9, substantive appeal, received in May 1997, 
the veteran stated that he was seen in January 1994 for low 
back pain while on active duty.  He indicated that he had 
pain in his back since 1994 and had also had pain and 
numbness of his left foot and leg after prolonged standing 
and sitting secondary to his back problem.  

A VA examination was conducted in July 1997 and the examiner 
noted that he reviewed the claims file.  The veteran 
indicated that he had recurrent lumbosacral difficulties for 
about 20 years and was initially treated in 1970.  He did not 
recall any specific incident or injury that led to this pain.  
He stated that he continued to have generalized lumbosacral 
discomfort periodically and had diminished sensation of the 
lateral aspect of his lower left leg and foot.  He took non-
steroidal antiinflammatory medication to control the 
symptoms.  On examination, the physician noted no tenderness 
in the lumbosacral region.  Range of motion was 35 degrees to 
the left, 40 degrees to the right, rotation of 50 degrees 
bilaterally, and 90 degrees of flexion.  The examiner noted 
some discomfort with bending to the left.  The examiner 
indicated an impression of a history of symptoms suggesting 
L5-S1 disk disease with no objective findings at that time.  
X-ray examination revealed minimal anterior osteophyte 
formation in the lower lumbar spine with normal disc heights 
and not other abnormalities.  

A VA urology examination, on the same day, indicated a 
history of bloody discharge in 1995.  At that time the 
veteran underwent a complete urological study, including 
cystoscopy and intravenous pyelogram, all of which were 
negative.  The veteran had reoccurrence of symptoms three 
months prior to examination and test results were again 
negative.  A diagnosis of hematuria, cause undetermined, was 
indicated.  

II. Relevant Law and Regulations

Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Well grounded claims

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that for a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See King v. Brown, 5 Vet. App. 19, 21 (1993). 


III. Analysis

Service connection for a disability manifested by low back 
pain and left lower
extremity pain

The service medical records indicated repeated complaints of 
low back pain beginning in April 1970.  No spinal 
abnormalities were noted on the veteran's retirement medical 
examination in October 1995.  Following discharge, the 
veteran was treated for low back pain in August 1996.  A July 
1997 VA examination indicated a history of symptoms 
suggesting L5-S1 disk disease, but with no objective finding 
at that time.  

The veteran's service medical records show complaints of left 
lower extremity numbness in April 1990.  In January 1995, the 
veteran was again treated for complaints of left leg 
discomfort after prolonged sitting.  A diagnosis of possible 
sciatica was indicated, but this diagnosis was never 
confirmed.  In October 1995, at the veteran's retirement 
medical examination, no abnormalities of the feet or lower 
extremities were noted.  The veteran complained of diminished 
sensation in his left leg at the July 1997 VA examination, 
but the examiner made no findings with regard to this.  

The Board concludes that there is evidence of back and lower 
extremity complaints during the veteran's period of service.  
The Board concludes that, notwithstanding an essentially 
normal retirement physical examination, the second prong of 
the Caluza analysis is arguably satisfied.    

However, the medical evidence of record does not show a 
current back or lower extremity disability.  Although the 
veteran reports back and left lower extremity pain and 
numbness, there is no objective evidence of record to support 
this claim.  The Board notes that the VA examiner reviewed 
the veteran's claims file and provided no current diagnosis 
with reference to the veteran's low back pain.

The United States Court of Veterans Appeals (Court) has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

Accordingly, prongs (1) and (3) of the Caluza analysis have 
not been satisfied.  The veteran's claim as to entitlement to 
service connection for back and left lower extremities is 
accordingly not well grounded, and the benefit sought on 
appeal is denied. 

Service connection for a disability manifested by hematuria

The veteran's service medical records reported hematuria in 
August 1984 and October 1988 in connection with diagnoses of 
prostatitis.  At the veteran's retirement medical examination 
in October 1995, a diagnosis of persistent microhematuria was 
noted.  However on further testing in November 1995, no 
abnormalities were found.  The VA urology examination in July 
1997 noted a recurrence of hematuria three months prior to 
the examination, but indicated that testing was again 
negative.  

The medical evidence of record does not show a current 
disability manifested by hematuria.   Although hematuria was 
noted by history on the veteran's separation medical 
examination and in connection with the July 1997 VA 
examination, medical testing found no abnormalities and the 
VA examiner indicated a diagnosis of hematuria with cause 
undetermined.

As noted above, in the absence of proof of present 
disability, the veteran's claim cannot be well grounded.  
Chelte, 10 Vet. App. at 271; Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.  Accordingly, the claim of 
entitlement to service connection for a disability manifested 
by hematuria is denied.  

IV. Additional Comment

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) 
(West 1991), to advise him to submit such evidence to 
complete their application for benefits. The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence. See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.  This decision serves to inform the veteran of the 
kind of evidence which would be necessary to make his claim 
well grounded.  In essence, what is required is a diagnosis 
of a current back/lower extremity disability which accounts 
for the veteran's complaints of pain, and a diagnosis of a 
disability which accounts for the veteran's complaints of 
hematuria, along with medical nexus opinion(s) linking such 
disabilities to the veteran's service. 


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a disability manifested by low back 
pain and left lower extremity pain is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a disability manifested by 
hematuria is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

